               IN THE UNITED ST ATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       JONESBORO DIVISION

MICHAEL ANTHONY AKINS d/b/a
ABC CONSTRUCTION COMPANY                                         PLAINTIFF

v.                           No. 3:19-cv-226-DPM

S & R DEVELOPMENT, INC.; BIREN PATEL,
President; and LAMAR FOX, Site Supervisor*                     DEFENDANTS

                                   ORDER
         1. Akins's motion to amend, NQ 16, is granted with instructions.
FED.    R. CIV. P. 15(a)(l)(B). Incorporating prior pleadings by reference
is a recipe for murkiness. Akins must therefore update his proposed
amended complaint by inserting everything he wants to include from
his original complaint.          Revised amended complaint due by
13 December 2019.
         2. Motions to dismiss, NQ 10, 11, & 12, denied without prejudice.
The answer parts of those pleadings, however, stand. Defendants may
replead, and renew their motions if they so choose, in due course.
         So Ordered.


                                           D.P. Marshall Jr.
                                           United States District Judge



*      The Court directs the Clerk to delete               officially"
                                                          II
                                                                          and
11
     official capacity" from the defendants' names in the style.
